 8:15-cr-00343-JFB-MDN Doc # 824 Filed: 06/23/20 Page 1 of 1 - Page ID # 5842



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                  8:15CR343

       vs.
                                                                JUDGMENT
DIONTE DORTCH,

                     Defendant.


       In accordance with the Memorandum and Order filed on this date, Judgment is

hereby entered in favor of the plaintiff and against the defendant.


       Dated this 23rd day of June, 2020.

                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
